 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     MARIO WILLIAMS,                   )         NO. CV 17-8068-CJC (KS)
11                                     )
                  Petitioner,
12         v.                          )         ORDER ACCEPTING FINDINGS AND
                                       )
13                                               RECOMMENDATIONS OF UNITED
                                       )
     WARREN MONTGOMERY,                )         STATES MAGISTRATE JUDGE
14
                     Respondent.       )
15
     _________________________________ )
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of Habeas
19   Corpus (“Petition”), all of the records herein, the Report and Recommendation of United States
20   Magistrate Judge (“Report”), and Petitioner’s Objections to the Magistrate Judge’s Report and
21   Recommendation (“Objections”). Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P.
22   72(b), the Court has conducted a de novo review of those portions of the Report to which
23   objections have been stated. Having completed its review, the Court accepts the findings and
24   recommendations set forth in the Report.
25   \\
26   \\
27   \\
28   \\
 1         Accordingly, IT IS ORDERED that: (1) the Petition is DENIED; and (2) Judgment shall
 2   be entered dismissing this action with prejudice.
 3
 4   DATED:       November 26, 2018                      ________________________________
 5                                                              CORMAC J. CARNEY
                                                         UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
